Citation Nr: 1108230	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  09-18 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to service connection for a cervical spine condition.

2.  Entitlement to service connection for post-operative cervical spine scar residuals.

3.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel



INTRODUCTION

The Veteran served on active duty from September 1993 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision from the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a cervical spine condition and post-operative cervical spine scar residuals as well as entitlement to a temporary total evaluation under 38 C.F.R. § 4.30.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Central Office Board hearing in November 2010.  In correspondence from the Veteran dated in September 2010, he requested a change from a Central Office hearing to a Board videoconference hearing at his local RO.  In light of the Veteran's request, this matter should be REMANDED to schedule the Veteran for a Board videoconference hearing.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2009).  He has a right to such a hearing.  38 C.F.R. § 20.700(e) (2009).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO.  Appropriate notification should be given to the Veteran and his representative and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


